Citation Nr: 1107127	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  06-11 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from February 1974 to January 
1977.  The appellant had service in Korea.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the benefit sought on appeal. The appellant 
submitted a Notice of Disagreement in December 2005, and timely 
perfected his appeal in March 2006.

In June 2010, the appellant provided testimony before the 
undersigned Veterans Law Judge during a Travel Board hearing in 
Cleveland, Ohio.  A transcript of this proceeding has been 
associated with the appellant's VA claims file.

This claim was previously before the Board in September 2010, at 
which time it was remanded to the Appeals Management Center (AMC) 
for additional evidentiary development.  The Board is obligated 
by law to ensure that the RO complies with its directives; where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

1.  The appellant had active duty service in Korea.

2.  During his time in active duty service, the appellant's 
Military Occupational Specialty (MOS) was that of ground 
surveillance radar crewman.

3.  The preponderance of the evidence supports a finding that the 
appellant currently suffers from PTSD as a result of a disease or 
injury in active duty service.


CONCLUSION OF LAW

PTSD was incurred in or aggravated by active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist 
a claimant in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In light of the fully favorable determination in this case, no 
further discussion of VCAA compliance is necessary.

II.  The Merits of the Claim

The appellant asserts that he currently suffers from PTSD as a 
result of stressful incidents in active duty service.  The Board 
concurs.

Governing Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  See 38 C.F.R. § 3.303(b) (2010).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2010).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247,  
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

Establishing service connection for PTSD requires: (1) medical 
evidence diagnosing PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3)  
medical evidence of a link between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2010); 
see also Cohen v. Brown, 10 Vet. App. 128 (1997).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the occurrence of the required in-service 
stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. 
Reg. 41092 (July 15, 2010) (correcting the effective and 
applicability dates from July 12, 2010 to July 13, 2010).  The 
revisions apply to, among others, claims appealed before July 13, 
2010, but not yet decided by the Board.

This revision adds to the types of claims VA will accept through 
credible lay testimony alone, as being sufficient to establish 
occurrence of an in-service stressor without undertaking other 
development to verify a veteran's account.  The PTSD regulation, 
§ 3.304(f), previously only authorized VA to accept statements 
from Veterans who served in combat, as denoted by combat-related 
awards or decorations or other evidence sufficient to establish 
participation in combat, as sufficient to accept the occurrence 
of the claimed in-service stressor.  VA later amended its PTSD 
regulations to also accept the statements of Veterans who are 
former Prisoners-of-War and those with an in-service diagnosis of 
PTSD as sufficient to establish occurrence of an in- service 
stressor if they are consistent with the places, types, and 
circumstances of service.

The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement 
for corroborating evidence of the claimed in-service stressor if 
it is related to the Veteran's "fear of hostile military or  
terrorist activity."  The new regulatory provision requires that: 
(1) A VA psychiatrist or psychologist, or contract equivalent, 
must confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD; (2) the claimed stressor is consistent with 
the places, types, and circumstances of the Veteran's service; 
and (3) the Veteran's symptoms are related to the claimed 
stressor.

Analysis

In this case, the appellant asserts that he currently suffers 
from PTSD as a result of traumatic experiences he experienced 
while serving in the Army in Korea.  The appellant reported that 
he did not witness the killing of two fellow soldiers by North 
Korean soldiers, but the event reportedly caused the United 
States to increase the security level in South Korea along the 
DMZ where he was stationed.  The appellant stated that after this 
event, the North Korean army would assemble along the DMZ as if 
preparing for an attack, would distribute propaganda about 
killing South Korean soldiers, and would generally attempt to 
intimidate or taunt United States forces along the DMZ.  He 
reported feeling constantly scared and on high alert as the North 
Koreans were unpredictable and could have easily killed him and 
his fellow soldiers.

The appellant's service records show that he was stationed in 
Korea, in the Demilitarized Zone (DMZ), from January 1976 to 
January 1977, and his MOS was that of ground surveillance radar 
crewman.  As part of his official duties, the appellant has 
consistently stated that he was stationed on the front lines of 
the DMZ and that he was afraid for his life.  The Board finds 
that the stressful incidents listed above are consistent with the 
places, types, and circumstances of his service and his stressor 
is conceded.

In August 2008, the appellant's private psychiatrist, H.S.K., 
M.D., submitted a statement, which indicated that it was at least 
as likely as not that the appellant's PTSD originated with his 
military service in 1976 in South Korea.  Dr. H.S.K. further 
noted that the appellant's symptoms reoccurred after the prison 
riot at S.O.C.F. in 1993.  See Statement of H.S.K., M.D., August 
5, 2008.

The appellant was afforded a VA PTSD examination in October 2010.  
The VA examiner diagnosed the appellant with PTSD, but noted that 
he failed to mention being involved in the Lucasville prison riot 
during the evaluation.  The appellant was previously a 
corrections officer.  During his Board hearing, however, the 
appellant noted that he was forced into medical retirement (for 
PTSD) due to the riots.  The VA examiner opined that it appeared 
the appellant's PTSD symptoms were caused by both his military 
experiences in Korea and his experiences at the S.O.C.F. in 1993.  
The VA examiner was unable to resolve the issue of how much PTSD 
symptomatology was related to the appellant's military stressor 
without resorting to mere speculation.  Additionally, the 
appellant suffered from panic disorder, which was not caused by 
or a result of his military stressors.  His functional deficits 
were caused by both of these disorders and their specific effects 
could not be determined.  See VA PTSD Examination Report, October 
12, 2010.

Given the above, the Board finds that in consideration of the 
newly amended 38 C.F.R. § 3.304, and with resolution of 
reasonable doubt in the appellant's favor, service connection for 
PTSD is warranted as the appellant has been diagnosed with PTSD 
by a VA psychiatrist and the traumatic experiences described by 
the appellant are consistent with his service as a ground 
surveillance radar crewman.  Therefore, the benefit-of-the-doubt 
will be conferred in his favor and his claim for service 
connection for PTSD is granted.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.400 (2010); see also 
Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


